| MURRAY, J.,
dissenting with reasons:
Although Allstate’s failure to deliver the policy would prevent enforcement of a limitation on coverage, La. Maintenance Services, Inc. v. Certain Underwriters at Lloyd’s of London, 616 So.2d 1250, 1252-53 (La.1993), there is neither evidence nor an allegation that the policy at issue modified the standard prescriptive period mandated by La. R.S. § 22:691 F(2), which states in pertinent part:
Suit - No suit or action on this policy for the recovery of any claim shall be sustainable in any court of law or equity *274... unless commenced within twelve months next after the inception of the loss.
Because this one-year limit applies whether or not Rev. Feltus was given a copy of his policy, and he has not argued any other basis for a suspension or interruption of prescription, I would reverse the judgment below rather than remand for proof that the policy was not delivered.